     Case 2:21-cv-00770-MCE-DMC Document 19 Filed 08/19/21 Page 1 of 15



 1   MICHAEL J. HADDAD (SBN 189114)
     JULIA SHERWIN (SBN 189268)
 2   TERESA ALLEN (SBN 264865)
 3   HADDAD & SHERWIN LLP
     505 Seventeenth Street
 4   Oakland, CA 94612
     Telephone:    (510) 452-5500
 5   Facsimile:    (510) 452-5510
 6   Attorneys for Plaintiffs
 7
                                   UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9
     JOHN ADENA, Deceased, by and through his Co-          )
10                                                         )
     Successors in Interest, CIRCE ADENA and
     RICHARD ADENA; CIRCE ADENA, Individually,             )
11                                                         )
     and RICHARD ADENA, Individually,
                                                           )   Case No. 2:21-cv-00770-MCE-DMC
12
                                                           )
                    Plaintiffs,
13                                                         )
            vs.                                            )   STIPULATED PROTECTIVE
                                                           )   ORDER PURSUANT TO CIVIL
14
     SHASTA COUNTY, a public entity; SHASTA                )   LOCAL RULE 141.1
15   COUNTY SHERIFF-CORONER TOM BOSENKO,                   )
     in his individual capacity; CAPTAIN DAVE KENT;        )
16   SHASTA COUNTY JAIL DEPUTIES KIRK                      )
     SCHRITTER, DEVIN HURTE, DEPUTY DIAZ,                  )
17   EMMANUAL ALCAZAR, ZACHARY                             )
     JURKIEWICZ, JOSEPH GRADY, NATHANIAL                   )
18                                                         )
     NEVES, HECTOR CORTEZ; WELLPATH INC., a
     Delaware corporation; WELLPATH                        )
19                                                         )
     MANAGEMENT, INC., a Delaware Corporation;             )
20   WELLPATH LLC, a Delaware Limited Liability            )
     Company; TRACY LEWIS, L.M.F.T.; PAM                   )
21   JOHANSEN, L.C.S.W.; DANIEL DELLWO, P.A.;              )
     and DOES 1–20; individually, jointly and severally,   )
22
                                                           )
23                                                         )
                                                           )
24                                                         )
                                                           )
25                                                         )
                                                           )
26                  Defendants.                            )

27

28
     Case No.: 2:21-cv-00770-MCE-DMC: STIPULATED PROTECTIVE ORDER
     Case 2:21-cv-00770-MCE-DMC Document 19 Filed 08/19/21 Page 2 of 15



 1          The parties, by and through their respective attorneys of record, hereby stipulate to the

 2   following protective order being issued in this matter:

 3   1.     PURPOSES AND LIMITATIONS

 4          Disclosure and discovery activity in this action are likely to involve production of confidential,

 5   proprietary, or private information for which special protection from public disclosure and from use

 6   for any purpose other than prosecuting this litigation may be warranted. Accordingly, the parties

 7   hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The

 8   parties acknowledge that this Order does not confer blanket protections on all disclosures or responses

 9   to discovery and that the protection it affords from public disclosure and use extends only to the

10   limited information or items that are entitled to confidential treatment under the applicable legal

11   principles. The parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated

12   Protective Order does not entitle them to file confidential information under seal; Civil Local Rule 79-

13   5 sets forth the procedures that must be followed and the standards that will be applied when a party

14   seeks permission from the court to file material under seal.

15   2.     DEFINITIONS

16   2.1    Challenging Party: a Party or Non-Party that challenges the designation of information or

17   items under this Order.

18          2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is
19   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of

20   Civil Procedure 26(c), and for which public disclosure is likely to result in particularized harm or

21   violate privacy interests recognized by law. This information may include:

22                  a.      personnel file records of any peace officer;

23                  b.      medical records;

24                  c.      social security numbers and similar sensitive identifying information (unless

25   redacted by order or by agreement of all parties).

26          Except by stipulation or order based on good cause, this information may not include
27   investigation of the subject incident(s), specifically the incident involving Decedent John Adena on

28
     Case No.: 2:21-cv-00770-MCE-DMC: STIPULATED PROTECTIVE ORDER
     Case 2:21-cv-00770-MCE-DMC Document 19 Filed 08/19/21 Page 3 of 15



 1   or about August 21, 2019 through September 22, 2019.

 2           2.3       Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well as

 3   their support staff).

 4           2.4       Designating Party: a Party or Non-Party that designates information or items that it

 5   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

 6           2.5       Disclosure or Discovery Material: all items or information, regardless of the medium

 7   or manner in which it is generated, stored, or maintained (including, among other things, testimony,

 8   transcripts, and tangible things), that are produced or generated in disclosures or responses to

 9   discovery in this matter.

10           2.6       Expert: a person with specialized knowledge or experience in a matter pertinent to the

11   litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

12   consultant in this action.

13           2.7       House Counsel: attorneys who are employees of a party to this action. House Counsel

14   does not include Outside Counsel of Record or any other outside counsel.

15           2.8       Non-Party: any natural person, partnership, corporation, association, or other legal

16   entity not named as a Party to this action.

17           2.9       Outside Counsel of Record: attorneys who are not employees of a party to this action

18   but are retained to represent or advise a party to this action and have appeared in this action on behalf
19   of that party or are affiliated with a law firm which has appeared on behalf of that party.

20           2.10      Party: any party to this action, including all of its officers, directors, employees,

21   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

22           2.11      Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material

23   in this action.

24           2.12      Professional Vendors: persons or entities that provide litigation support services (e.g.,

25   photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing,

26   or retrieving data in any form or medium) and their employees and subcontractors.
27           2.13      Protected Material: any Disclosure or Discovery Material that is designated as

28
     Case No.: 2:21-cv-00770-MCE-DMC: STIPULATED PROTECTIVE ORDER
     Case 2:21-cv-00770-MCE-DMC Document 19 Filed 08/19/21 Page 4 of 15



 1   “CONFIDENTIAL.”

 2          2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from a

 3   Producing Party.

 4   3.     SCOPE

 5          The protections conferred by this Stipulation and Order cover not only Protected Material (as

 6   defined above), but also (1) any information copied from Protected Material; (2) all copies, excerpts,

 7   summaries, or compilations of Protected Material that reveal the source of the Protected Material or

 8   that reveal specific information entitled to confidentiality as a matter of law; and (3) any testimony,

 9   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

10   However, the protections conferred by this Stipulation and Order do not cover the following

11   information: (a) any information that is in the public domain at the time of disclosure to a Receiving

12   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

13   publication not involving a violation of this Order, including becoming part of the public record

14   through trial or otherwise; and (b) any information known to the Receiving Party prior to the

15   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

16   information lawfully and under no obligation of confidentiality to the Designating Party; (c) any

17   information mentioned or referenced in a deposition or in other pretrial or trial proceedings, unless

18   such portions of testimony have been designated as confidential pursuant to section 5.2 (b) of this
19   order. Any use of Protected Material at trial shall be governed by a separate agreement or order.

20   4.     DURATION

21          Even after final disposition of this litigation, the confidentiality obligations imposed by this

22   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

23   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

24   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion

25   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the time

26   limits for filing any motions or applications for extension of time pursuant to applicable law.
27

28
     Case No.: 2:21-cv-00770-MCE-DMC: STIPULATED PROTECTIVE ORDER
     Case 2:21-cv-00770-MCE-DMC Document 19 Filed 08/19/21 Page 5 of 15



 1   5.     DESIGNATING PROTECTED MATERIAL

 2          5.1       Exercise of Restraint and Care in Designating Material for Protection. Each Party or

 3   Non-Party that designates information or items for protection under this Order must take care to limit

 4   any such designation to specific material that qualifies under the appropriate standards. The

 5   Designating Party must designate for protection only those parts of material, documents, items, or oral

 6   or written communications that qualify – so that other portions of the material, documents, items, or

 7   communications for which protection is not warranted are not swept unjustifiably within the ambit of

 8   this Order.

 9          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown to

10   be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily encumber

11   or retard the case development process or to impose unnecessary expenses and burdens on other

12   parties) expose the Designating Party to sanctions.

13          If it comes to a Designating Party’s attention that information or items that it designated for

14   protection do not qualify for protection, that Designating Party must promptly notify all other Parties

15   that it is withdrawing the mistaken designation.

16          5.2       Manner and Timing of Designations. Except as otherwise provided in this Order (see,

17   e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or

18   Discovery Material that qualifies for protection under this Order must be clearly so designated before
19   the material is disclosed or produced.

20          Designation in conformity with this Order requires:

21                 (a) for information in documentary form (e.g., paper or electronic documents, but

22   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

23   affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a portion or

24   portions of the material on a page qualifies for protection, the Producing Party also must clearly

25   identify the protected portion(s) (e.g., by making appropriate markings in the margins). A Party or

26   Non-Party that makes original documents or materials available for inspection need not designate
27   them for protection until after the inspecting Party has indicated which material it would like copied

28
     Case No.: 2:21-cv-00770-MCE-DMC: STIPULATED PROTECTIVE ORDER
     Case 2:21-cv-00770-MCE-DMC Document 19 Filed 08/19/21 Page 6 of 15



 1   and produced. During the inspection and before the designation, all of the material made available for

 2   inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has identified the

 3   documents it wants copied and produced, the Producing Party must determine which documents, or

 4   portions thereof, qualify for protection under this Order. Then, before producing the specified

 5   documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page that contains

 6   Protected Material. If only a portion or portions of the material on a page qualifies for protection, the

 7   Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate

 8   markings in the margins).

 9                (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

10   Designating Party identify on the record, before the close of the deposition, hearing, or other

11   proceeding, all protected testimony.

12                (c) for information produced in some form other than documentary and for any other

13   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

14   containers in which the information or item is stored the legend “CONFIDENTIAL.” If the

15   information is produced electronically, then the term “CONFIDENTIAL” must appear in the name of

16   each electronic file containing confidentially designated information. If only a portion or portions of

17   the information or item warrant protection, the Producing Party, to the extent practicable, shall

18   identify the protected portion(s).
19          5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

20   designate qualified information or items does not, standing alone, waive the Designating Party’s right

21   to secure protection under this Order for such material. Upon timely correction of a designation, the

22   Receiving Party must make reasonable efforts to assure that the material is treated in accordance with

23   the provisions of this Order.

24   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

25          6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation of

26   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
27   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,

28
     Case No.: 2:21-cv-00770-MCE-DMC: STIPULATED PROTECTIVE ORDER
     Case 2:21-cv-00770-MCE-DMC Document 19 Filed 08/19/21 Page 7 of 15



 1   or a significant disruption or delay of the litigation, a Party does not waive its right to challenge a

 2   confidentiality designation by electing not to mount a challenge promptly after the original

 3   designation is disclosed.

 4          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process

 5   by providing written notice of each designation it is challenging and describing the basis for each

 6   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must recite

 7   that the challenge to confidentiality is being made in accordance with the Protective Order. The parties

 8   shall attempt to resolve each challenge in good faith and must begin the process by conferring directly

 9   (in voice to voice dialogue; other forms of communication are not sufficient) within 14 days of the

10   date of service of notice. In conferring, the Challenging Party must explain the basis for its belief that

11   the confidentiality designation was not proper and must give the Designating Party an opportunity to

12   review the designated material, to reconsider the circumstances, and, if no change in designation is

13   offered, to explain the basis for the chosen designation. A Challenging Party may proceed to the next

14   stage of the challenge process only if it has engaged in this meet and confer process first or establishes

15   that the Designating Party is unwilling to participate in the meet and confer process in a timely

16   manner.

17          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

18   intervention, the Designating Party shall file and serve a motion to retain confidentiality under Civil
19   Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days of the

20   initial notice of challenge or within 14 days of the parties agreeing that the meet and confer process

21   will not resolve their dispute, whichever is earlier. Each such motion must be accompanied by a

22   competent declaration affirming that the movant has complied with the meet and confer requirements

23   imposed in the preceding paragraph. Failure by the Designating Party to make such a motion

24   including the required declaration within 21 days (or 14 days, if applicable) shall automatically waive

25   the confidentiality designation for each challenged designation. In addition, the Challenging Party

26   may file a motion challenging a confidentiality designation at any time if there is good cause for doing
27   so, including a challenge to the designation of a deposition transcript or any portions thereof. Any

28
     Case No.: 2:21-cv-00770-MCE-DMC: STIPULATED PROTECTIVE ORDER
     Case 2:21-cv-00770-MCE-DMC Document 19 Filed 08/19/21 Page 8 of 15



 1   motion brought pursuant to this provision must be accompanied by a competent declaration affirming

 2   that the movant has complied with the meet and confer requirements imposed by the preceding

 3   paragraph.

 4          The burden of persuasion in any such challenge proceeding shall be on the Designating Party.

 5   Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose unnecessary

 6   expenses and burdens on other parties) may expose the Challenging Party to sanctions. Unless the

 7   Designating Party has waived the confidentiality designation by failing to file a motion to retain

 8   confidentiality as described above, all parties shall continue to afford the material in question the level

 9   of protection to which it is entitled under the Producing Party’s designation until the court rules on the

10   challenge.

11   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

12          7.1      Basic Principles. A Receiving Party may use Protected Material that is disclosed or

13   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

14   defending, or attempting to settle this litigation. Such Protected Material may be disclosed by any

15   party only to the categories of persons and under the conditions described in this Order. When the

16   litigation has been terminated, a Receiving Party must comply with the provisions of section 13 below

17   (FINAL DISPOSITION).

18          Protected Material must be stored and maintained by all parties at a location and in a secure
19   manner that ensures that access is limited to the persons authorized under this Order.

20          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

21   the court or permitted in writing by agreement of both the Designating Party and Receiving Party(ies),

22   all parties may disclose any information or item designated “CONFIDENTIAL” only to:

23                a) the Party’s Outside Counsel of Record in this action, as well as employees of said

24   Outside Counsel of Record to whom it is reasonably necessary to disclose the information for this

25   litigation (counsel and law firms appearing in this action are deemed to have agreed to be bound by

26   this Protective Order);
27                (b) the officers, directors, and employees (including House Counsel) of the Party to whom

28
     Case No.: 2:21-cv-00770-MCE-DMC: STIPULATED PROTECTIVE ORDER
     Case 2:21-cv-00770-MCE-DMC Document 19 Filed 08/19/21 Page 9 of 15



 1   disclosure is reasonably necessary for this litigation, including employees and agents of the

 2   designating party(ies) in the normal course of their business with due regard for the confidential

 3   nature of the information under this protective order.;

 4                 (c) Experts (as defined in this Order) of any Party to whom disclosure is reasonably

 5   necessary for this litigation;

 6                 (d) the court and its personnel;

 7                 e) court reporters and their staff, professional jury or trial consultants, mock jurors, and

 8   Professional Vendors to whom disclosure is reasonably necessary for this litigation;

 9                 (f) during their depositions, witnesses in the action to whom disclosure is reasonably

10   necessary, unless otherwise agreed by the Designating Party and any other parties present at the

11   deposition or ordered by the court. Pages of transcribed deposition testimony or exhibits to

12   depositions that reveal Protected Material must be separately bound by the court reporter and may not

13   be disclosed to anyone except as permitted under this Stipulated Protective Order or as agreed by all

14   parties.

15                 (g) the author or recipient of a document containing the information or a custodian or

16   other person who otherwise possessed or knew the information;

17   8.         PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

18              LITIGATION
19              If a Party is served with a subpoena or a court order issued in other litigation that compels

20   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party

21   must:

22                 (a) promptly notify in writing the Designating Party. Such notification shall include a copy

23   of the subpoena or court order;

24                 (b) promptly notify in writing the party who caused the subpoena or order to issue in the

25   other litigation that some or all of the material covered by the subpoena or order is subject to this

26   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
27                 (c) cooperate with respect to all reasonable procedures sought to be pursued by the

28
     Case No.: 2:21-cv-00770-MCE-DMC: STIPULATED PROTECTIVE ORDER
     Case 2:21-cv-00770-MCE-DMC Document 19 Filed 08/19/21 Page 10 of 15



 1   Designating Party whose Protected Material may be affected.

 2          If the Designating Party timely seeks a protective order, the Party served with the subpoena or

 3   court order shall not produce any information designated in this action as “CONFIDENTIAL” before

 4   a determination by the court from which the subpoena or order issued, unless the Party has obtained

 5   the Designating Party’s permission. The Designating Party shall bear the burden and expense of

 6   seeking protection in that court of its confidential material – and nothing in these provisions should be

 7   construed as authorizing or encouraging a Receiving Party in this action to disobey a lawful directive

 8   from another court.

 9   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

10          LITIGATION

11              (a) The terms of this Order are applicable to information produced by a Non-Party in this

12   action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

13   connection with this litigation is protected by the remedies and relief provided by this Order. Nothing

14   in these provisions should be construed as prohibiting a Non-Party from seeking additional

15   protections.

16              (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

17   Party’s confidential information in its possession, and the Party is subject to an agreement with the

18   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
19                  (1) promptly notify in writing the Requesting Party and the Non-Party that some or all

20   of the information requested is subject to a confidentiality agreement with a Non-Party;

21                  (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in

22   this litigation, the relevant discovery request(s), and a reasonably specific description of the

23   information requested; and

24                  (3) make the information requested available for inspection by the Non-Party.

25   (c) If the Non-Party fails to object or seek a protective order from this court within 14 days of

26   receiving the notice and accompanying information, the Receiving Party may produce the Non-Party’s
27   confidential information responsive to the discovery request. If the Non-Party timely seeks a

28
     Case No.: 2:21-cv-00770-MCE-DMC: STIPULATED PROTECTIVE ORDER
     Case 2:21-cv-00770-MCE-DMC Document 19 Filed 08/19/21 Page 11 of 15



 1   protective order, the Receiving Party shall not produce any information in its possession or control

 2   that is subject to the confidentiality agreement with the Non-Party before a determination by the court.

 3   Absent a court order to the contrary, the Non-Party shall bear the burden and expense of seeking

 4   protection in this court of its Protected Material.

 5   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 6          If a Party learns that, by inadvertence or otherwise, it has disclosed Protected Material to any

 7   person or in any circumstance not authorized under this Stipulated Protective Order, the Party must

 8   immediately (a) notify in writing all Parties of the unauthorized disclosures, (b) use its best efforts to

 9   retrieve all unauthorized copies of the Protected Material, (c) inform the person or persons to whom

10   unauthorized disclosures were made of all the terms of this Order, and (d) request such person or

11   persons to execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto as

12   Exhibit A.

13   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

14          MATERIAL

15          When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

16   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties

17   are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to

18   modify whatever procedure may be established in an e-discovery order that provides for production
19   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

20   parties reach an agreement on the effect of disclosure of a communication or information covered by

21   the attorney-client privilege or work product protection, the parties may incorporate their agreement in

22   the stipulated protective order submitted to the court.

23   12.    MISCELLANEOUS

24          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to seek

25   its modification by the court in the future.

26          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order no
27   Party waives any right it otherwise would have to object to disclosing or producing any information or

28
     Case No.: 2:21-cv-00770-MCE-DMC: STIPULATED PROTECTIVE ORDER
     Case 2:21-cv-00770-MCE-DMC Document 19 Filed 08/19/21 Page 12 of 15



 1   item on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives any

 2   right to object on any ground to use in evidence of any of the material covered by this Protective

 3   Order.

 4            12.3   Filing Protected Material. Without written permission of all parties or a court order

 5   secured after appropriate notice to all interested persons, a Party may not file in the public record in

 6   this action any Protected Material. A Party that seeks to file under seal any Protected Material must

 7   comply with Civil Local Rule 141. Protected Material may only be filed under seal pursuant to a court

 8   order authorizing the sealing of the specific Protected Material at issue. Pursuant to Civil Local Rule

 9   141, a sealing order will issue only upon a request establishing that the Protected Material at issue is

10   privileged, protectable as a trade secret, or otherwise entitled to protection under the law. If a Party's

11   request to file Protected Material under seal pursuant to Civil Local Rule 141(b) is denied by the

12   court, then any Party may file the information in the public record pursuant to Civil Local Rule

13   141(e)(1) unless otherwise instructed by the court.

14   13.      FINAL DISPOSITION

15            Within 60 days after the final disposition of this action, as defined in paragraph 4, upon written

16   notification served by Producing or Designating Party, each Receiving Party must return all Protected

17   Material to the Producing Party or destroy such material. As used in this subdivision, “all Protected

18   Material” includes all copies, abstracts, compilations, summaries, and any other format reproducing or
19   capturing any of the Protected Material. Whether the Protected Material is returned or destroyed, the

20   Receiving Party must submit a written certification to the Producing Party (and, if not the same person

21   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by category, where

22   appropriate) all the Protected Material that was returned or destroyed and (2)affirms that the

23   Receiving Party has not retained any copies, abstracts, compilations, summaries or any other format

24   reproducing or capturing any of the Protected Material. Notwithstanding this provision, Counsel are

25   entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing

26   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
27   work product, and consultant and expert work product, even if such materials contain Protected

28
     Case No.: 2:21-cv-00770-MCE-DMC: STIPULATED PROTECTIVE ORDER
     Case 2:21-cv-00770-MCE-DMC Document 19 Filed 08/19/21 Page 13 of 15



 1   Material. Any such archival copies that contain or constitute Protected Material remain subject to this

 2   Protective Order as set forth in Section 4 (DURATION).

 3

 4   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 5

 6
     Dated: August 17, 2021                       HADDAD & SHERWIN LLP
 7

 8                                                /s/ Teresa Allen
 9                                                TERESA ALLEN
                                                  Attorneys for Plaintiffs
10

11
     Dated: August 17, 2021                       BRICKWOOD LAW OFFICE
12

13                                                /s/ Gary Brickwood
                                                  GARY BRICKWOOD
14                                                Attorneys for Defendants
15                                                SHASTA COUNTY; SHERIFF-CORONER TOM
                                                  BOSENKO; SHASTA COUNTY JAIL CAPTAIN
16                                                DAVE KENT; DEPUTIES KIRK SCHRITTER,
                                                  DEVIN HURTE, OMAR DIAZ, EMMANUAL
17                                                ALCAZAR, ZACHARY JURKIEWICZ, JOSEPH
                                                  GRADY, NATHANIAL NEVES, and HECTOR
18                                                CORTEZ
19

20
     Dated: August 17, 2021                       THE LAW OFFICERS OF JEROME VARANINI
21
                                                  /s/ Jerome M. Varanini
22
                                                  JEROME M. VARANINI
23                                                Attorneys for Defendants
                                                  WELLPATH INC.; WELLPATH MANAGEMENT,
24                                                INC.; WELLPATH LLC; TRACY LEWIS, L.M.F.T.;
                                                  PAM JOHANSEN, L.C.S.W.; and DANIEL
25                                                DELLWO, P.A
26
27

28
     Case No.: 2:21-cv-00770-MCE-DMC: STIPULATED PROTECTIVE ORDER
     Case 2:21-cv-00770-MCE-DMC Document 19 Filed 08/19/21 Page 14 of 15



 1                                      PROPOSED ORDER
 2
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3

 4
     Dated: August 19, 2021
 5                                                 ____________________________________
                                                   DENNIS M. COTA
 6
                                                   UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     Case No.: 2:21-cv-00770-MCE-DMC: STIPULATED PROTECTIVE ORDER
     Case 2:21-cv-00770-MCE-DMC Document 19 Filed 08/19/21 Page 15 of 15



 1                                                  EXHIBIT A

 2                       ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3   I, _____________________________ [print or type full name], of _________________ [print or type

 4   full address], declare under penalty of perjury that I have read in its entirety and understand the

 5   Stipulated Protective Order that was issued by the United States District Court for the Eastern District

 6   of California on [date] in the case of ___________ [insert formal name of the case and the number

 7   and initials assigned to it by the court]. I agree to comply with and to be bound by all the terms of

 8   this Stipulated Protective Order and I understand and acknowledge that failure to so comply could

 9   expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will not

10   disclose in any manner any information or item that is subject to this Stipulated Protective Order to

11   any person or entity except in strict compliance with the provisions of this Order.

12   I further agree to submit to the jurisdiction of the United States District Court for the Eastern District

13   of California for the purpose of enforcing the terms of this Stipulated Protective Order, even if such

14   enforcement proceedings occur after termination of this action.

15   I hereby appoint __________________________ [print or type full name] of

16   _______________________________________ [print or type full address and telephone number] as

17   my California agent for service of process in connection with this action or any proceedings related to

18   enforcement of this Stipulated Protective Order.
19

20   Date: ______________________________________

21   City and State where sworn and signed: _________________________________

22

23   Printed name: _______________________________

24

25   Signature: __________________________________

26
27

28
     Case No.: 2:21-cv-00770-MCE-DMC: STIPULATED PROTECTIVE ORDER
